Opinion filed May 6, 2010




                                             In The


   Eleventh Court of Appeals
                                            __________

                                      No. 11-10-00047-CV
                                          __________

                        KARLA SUE STEVENSON, Appellant

                                                V.

                            DAN PER STEVENSON, Appellee


                            On Appeal from the 326th District Court

                                        Taylor County, Texas

                                   Trial Court Cause No. 27,176-C


                            MEMORANDUM OPINION
       Karla Sue Stevenson has filed in this court a motion to dismiss her appeal. The motion is
granted, and the appeal is dismissed.


                                                                    PER CURIAM
May 6, 2010
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.